Citation Nr: 1442221	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION


The Veteran served on active duty from May 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Pursue all reasonable avenues of development, including by contacting the veteran's service department, in an attempt to obtain a copy of any Navy Security Forces report, of the following alleged incident:

The Veteran claims that he was in a rented Volkswagen which was being driven by an individual named "Mac" Mackenzie on a local road either in or near Fajardo, Puerto Rico, while on leave from Roosevelt Roads Naval Station, in January 1973, when the car struck and killed a civilian pedestrian (who possibly went by the name "El Loco").  The Veteran states that he was interviewed by the Navy Security Forces. 

2. After any subsequent development deemed necessary, readjudicate the determination as to whether new and material evidence has been submitted to allow for the reopening of the Veteran's claim for PTSD. If the benefits sought are not fully granted, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



